In the appeal from the Superior Court in Fairfield County, the motion by the parties that the above-entitled cases be assigned for hearing on the same date, that the appellees be permitted to file a single brief in the two cases and that the time for filing the appellees’ brief be determined by the filing date of the appellant’s brief in the second case is granted to the extent that (1) the parties in the above-entitled cases may be permitted, at the time of assignment, to request a hearing on the same date and (2) the appellees may file a single brief in both cases. The motion in all other respects is denied.
Submitted April 8
decided April 27, 1965
Leo Vine, corporation counsel, for the plaintiff appellant city of Shelton, and David M. Shea, for the plaintiff appellant The B. F. Goodrich Company, on the motion.